Case 2:20-cv-00017-HYJ-MV ECF No. 26, PageID.116 Filed 12/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 IMEN GABRIEL OMARHILL,

        Plaintiff,
                                                                    Case No. 2:20-cv-17
 v.
                                                                    Hon. Hala Y. Jarbou
 CATHERINE BAUMAN,

       Defendant.
 ____________________________/

                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on November 9, 2020, recommending that this Court grant the

motion and enter judgment in favor of Defendant. The Report and Recommendation was duly

served on the parties. No objections have been filed and the time for doing so has passed. See 28

U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 25) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 15) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
Case 2:20-cv-00017-HYJ-MV ECF No. 26, PageID.117 Filed 12/10/20 Page 2 of 2




         A Judgment will enter consistent with this Order.



Dated:     December 10, 2020                         /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
